Exhibit 10.29

 

JOINT DEVELOPMENT AGREEMENT

 

THIS AGREEMENT, effective this 23 day of March, 2004 (“Effective Date”), between

 

Nanophase Technologies Corporation

1319 Marquette Drive

Romeoville, Illinois 60446

(hereinafter “NTC”)

 

and

 

Altana Chemie AG

Abelstrasse 45

46483 Wesel

Germany

(hereinafter “Altana”)

 

WHEREAS, Altana develops, produces and sells additives for paints and plastics
in the coatings and plastics industry, products for coatings and sealants for
the packaging and coil industry, and compounds and varnishes in the electrical
insulation business, and Altana has an interest in developing improvements and
new products related thereto; and

 

WHEREAS, NTC has manufacturing and technical capabilities for the production of
nanocrystalline metal oxide particles, coated and dispersed nanocrystalline
metal oxides and surface treated nanocrystalline metal oxide particles; and

 

WHEREAS, concurrently with this Agreement, Altana has entered into a Stock
Purchase Agreement with NTC under which Altana has purchased for $10 million an
equity ownership position in NTC in support of Altana’s strategic objective of
obtaining exclusive access to emerging nanotechnologies and commercial supply of
Nanomaterials important to Altana’s growth; and

 

WHEREAS, NTC and Altana wish both to engage in a program to develop improvements
and new products involving application of nanomaterials in the Field of
Application (as defined in Article 1.3 below), and to enter into exclusive
supply arrangements for Altana’s purchase of such nanomaterials from NTC, as
described below.

 

NOW THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Altana and NTC agree as follows:

 

Article 1. Definitions

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

1.1 “Technology” shall mean any discovery, invention, know-how, trade secret,
formulation or other works, technical information or data, together with any and
all patent rights associated therewith.

 



--------------------------------------------------------------------------------

1.2 “Technology Development” shall mean any development or modification in or to
the Technology, whether patentable or not, conceived or developed in connection
with a Specific Development Project (as defined in Article 2.2 below).

 

1.3 “Field of Application” shall mean, individually and collectively,
Nanomaterials for use or usable directly or indirectly in:

 

(a) paints, coatings and inks (for example, general industrial coatings,
architectural coatings, coil coatings, printing inks, automotive OEM and
refinish coatings, wood coatings, consumer goods packaging coatings and coatings
for electrical insulation applications; such paints, coatings and inks being
based on any technology, including without limitation solvent-based coatings,
water-based coatings, powder coatings, UV/EB curable coatings, one-component
coatings and two-component coatings);

 

(b) polymers and plastics (for example, thermoset applications, PVC, and other
thermoplastics);

 

(c) overprint varnishes, closure compounds and can end sealants for packaging
applications; and

 

(d) varnishes, compounds and sealants for electrical insulation applications.

 

The Field of Application does not include:

 

(w) applications involving thermal spray, cosmetics, personal care,
antimicrobials in pressure-treated wood, applications for dielectrics and other
electronic applications other than industrial permanent coatings;

 

(x) NTC’s future sale to any customer (and its affiliates) of one hundred (100)
kilograms or less during any twelve (12) month period of Nanomaterials for use
in the Field of Application with specifications the same as or similar to those
products depicted in the product catalogues posted on NTC’s website at
www.nanophase.com;

 

(y) for a transition period of one hundred twenty (120) days after the Effective
Date of this Agreement (the “Transition Period”), NTC’s sales to, or on-going
work with, any customer to whom NTC has supplied Nanomaterials for potential
uses within the Field of Application before the Effective Date of this Agreement
(together with its affiliates, a “Pre-Existing Customer”), provided that NTC and
Altana will jointly formulate a transition plan for each Pre-Existing Customer
identifying the party primarily responsible for managing and communications with
each such Pre-Existing Customer within the Field of Application; or

 

(z) after the Transition Period, NTC may continue to sell Nanomaterials for use
in the Field of Application (i) having an aggregate sales price of not more than
Thirty Thousand Dollars ($30,000) to any Pre-Existing Customer during any twelve
(12) month period and not more than Two Hundred Fifty Thousand Dollars.
($250,000) in the aggregate to all such Pre-Existing Customers during any such
period, provided that NTC has used during the Transition Period and uses after
the Transition Period reasonable efforts to transition such Pre-Existing
Customers to Altana; and (ii) to one (1) Pre-Existing Customer (a paint company
whose identity NTC will make reasonable efforts to obtain the customer’s consent
to disclose to Altana), with such sales limited to Nanomaterials consisting of
water-based dispersions of zinc oxide for use only in paint to be sold to the
discount retail home do-it-yourself market in the U.S., provided that, despite
NTC’s reasonable efforts, such Pre-Existing Customer declines any transition to
Altana.

 

The customers to which NTC may sell Nanomaterials under Article 1.3(z) shall
not, in any event, (i) be known by NTC to be competitors of Altana or (ii) based
outside the United States. As to sales made pursuant to Article 1.3(x)-(z), NTC
shall, except to the extent prohibited by a confidentiality agreement in effect
on the Effective Date, disclose quarterly to Altana in writing

 

2



--------------------------------------------------------------------------------

such sales by amount, purchaser, Nanomaterial and the application to which NTC
anticipates the customer will put the Nanomaterials within the Field of
Application.

 

The parties further agree that, if any potential commercial use of Nanomaterials
within the Field of Application arises in which NTC has an opportunity to
participate, including business that NTC offers to transition to Altana pursuant
to Article 1.3(y) or 1.3(z), but in which Altana expresses no interest within
sixty (60) days after NTC notifies Altana of the potential use, that potential
use shall be deemed to be outside the Field of Application.

 

1.4 “Nanomaterial-based Products” shall mean products in the Field of
Application (unless otherwise specifically provided herein), including those
described in Article 1.3(a)-(d), which consist solely of or contain
Nanomaterials. The products may be additives, coatings, paints, varnishes,
compounds, sealants or the like containing the Nanomaterials or, if the
Nanomaterials can be sold by Altana without mixing into additives, coatings,
etc., the Nanomaterials themselves as prepared by NTC.

 

1.5 “Nanomaterials” shall mean all materials produced or capable of being
produced by NTC during the Term of this Agreement.

 

1.6 “NTC’s Patents” shall mean any and all technology and know-how disclosed,
taught, suggested or claimed in:

 

(a) United States Patent Nos. 6,669,823; 6,416,818; 6,033,781; 5,993,967;
5,460,701; 5,514,349; 5,874,684; 5,128,081; 5,320,800; and any patents and/or
applications which are continuations, continuations in part, divisionals,
re-examinations or reissues of these U.S. Patents, including any related patents
issued by governments other than the United States;

 

(b) pending United States Patent Applications Nos. 09/726,686; 10/174,955;
10/287,144; 10/047,552; 10/357,941; 10/368,941; 10/452,736; 10/658,178; and any
subsequently issued patent and/or applications which are continuations,
continuations in part, divisionals, re-examinations or reissues of those U.S.
Patent Applications, including any related patents issued by governments other
than the United States; and

 

(c) any other patent applications for uses within the Field of Application that
NTC files before or after the Effective Date of the Agreement.

 

The foregoing patents and any enhancements or improvements thereof are
intellectual property as defined by U.S. Code Title 11, Section 101 et seq. and
shall be treated as such.

 

1.7 “Target Price” shall mean the price per kilogram of Nanomaterial at which
the parties contemplate (before commencing the given Specific Development
Project) NTC selling to Altana and Altana purchasing from NTC reasonable
commercial volumes of the particular Nanomaterial that the parties seek to
obtain through a given Specific Development Project (as defined in Article 2.2
below) and as set forth in the Specific Development Project Agreement. The
principles by which the Target Price shall be set are set forth in Exhibit A
hereto.

 

Article 2. Scope of Development Program

 

2.1

Initiation of Development Program. During the Term of this Agreement, Altana
will inform NTC of specific technical features of certain Nanomaterials which
Altana wishes NTC to develop or modify through a cooperative development project
with NTC. Altana and NTC will discuss the technical approaches which might be
utilized in order to achieve the desired technical

 

3



--------------------------------------------------------------------------------

 

features. The parties may agree to embark on one or more specific development
projects wherein each party shall use its reasonable efforts to achieve the
desired technical features (each, a “Specific Development Project” and
collectively, the “Development Program”). Before conducting any work under the
Development Program, the parties will agree upon an initial Specific Development
Project (as defined in Article 2.2 below). Altana and NTC subsequently may
undertake one or more additional Specific Development Projects during the Term
of this Agreement.

 

2.2 Specific Development Project. Each Specific Development Project agreed upon
by the parties shall be memorialized in a written agreement, signed by the
parties before starting work on the Specific Development Project. The agreement
will include a description of:

 

(a) the goals and objectives of the Specific Development Project;

 

(b) the milestones by which progress in achieving the goals and objectives will
be measured;

 

(c) the anticipated timing of both each milestone and the parties’ periodic
mutual assessment of the Project;

 

(d) the Target Price;

 

(e) the resources each party will provide to the Project (e.g., personnel,
equipment, materials, etc.); and

 

(f) the reasonably negotiated allocation between Altana and NTC of the cost of
the respective resources each party provides to the Project and funding for the
Project; whereby the parties expect that each party shall bear its own costs and
only in the following circumstances will Altana be requested to bear more than
the cost of its own employees, their travel expenses and its other internal
costs, such as laboratory costs: (i) where the duration of the Project is
expected to be greater than twelve (12) months; (ii) where NTC has to purchase
additional equipment to carry out the Project; or (iii) where NTC has to hire
additional personnel to carry out the Project.

 

The parties contemplate that, in connection with each Specific Development
Project, NTC will provide Altana with certain samples and other information, and
Altana will evaluate those samples and information. Altana shall report to NTC
on the results of Altana’s evaluations. Upon achieving the technical features
sought through the Project, NTC will notify Altana whether NTC expects to be
able to produce the Nanomaterials resulting from the Specific Development
Project for a sales price at or within ten percent (10%) of the Target Price.

 

2.3 Project Cooperation and Coordination. Altana and NTC agree to use their
commercially reasonable efforts to cooperate with one another and work together,
with the involvement of their respective senior management, to formulate
Specific Development Projects that will lead to co-development of products in
the Field of Application. The parties’ cooperation will include:

 

(a) communicating clearly and openly about contemplated applications and
expected commercial acceptance and results;

 

(b) forming joint teams to formulate specific goals and milestones for
customer-focused product solutions;

 

(c) exchanging quarterly written reports setting forth each party’s progress to
date, including in relation to the initial milestones, estimated time necessary
to conclude the Specific Development Project, an estimate of the likelihood of
success and any modification of the sales price in relation to the Target Price;

 

(d) holding quarterly meetings, shortly after each party’s receipt of the other
party’s report described in Article 2.3(c); and

 

4



--------------------------------------------------------------------------------

(e) integrating each party’s resources and capabilities (e.g. personnel) to
achieve customer acceptance of the resulting products in the Field of
Application.

 

2.4 Exclusivity.

 

  2.4 (a) NTC agrees to work exclusively with Altana in the development of
products in the Field of Application and not to (i) sell any Nanomaterials or
Nanomaterial-based Products or (ii) license any Technology, which in either such
case (i or ii) is used or NTC believes may be used in the Field of Application,
except with respect to Altana.

 

  2.4 (b) NTC agrees to offer to Altana any product which NTC believes may be
used in the Field of Application, whether or not developed pursuant to this
Agreement, but solely for use in the Field of Application. If Altana expresses
no interest in such product within sixty (60) days after NTC offers the product
to Altana, such product shall be deemed to be outside the Field of Application.
If Altana expresses an interest in such product, the product shall be deemed
subject to Article 2.4(c).

 

  2.4 (c) Altana agrees to purchase exclusively from NTC (as provided in the
relevant Supply Agreement) Nanomaterials developed by NTC pursuant to a Specific
Development Project.

 

  2.4 (d) Altana agrees not to work with other companies to develop or purchase
products to substitute Nanomaterials developed under a Specific Development
Project and sold to Altana by NTC (as provided in the relevant Supply
Agreement).

 

Article 3. Future Supply

 

If any Specific Development Project undertaken in connection with the
Development Program results in the development of one or more commercially
viable Nanomaterials, the parties will enter into a supply agreement (the
“Supply Agreement”) having an initial term of at least three (3) years and a
price at or within ten percent (10%) of the Target Price and customary terms,
including those set forth in Exhibit B hereto.

 

Article 4. Ownership of Technology and Technology Developments

 

4.1 Previously Developed Technology. All Technology owned or controlled by
either party to this Agreement before the Effective Date, or developed or
acquired by that party independent of activities undertaken in connection with
the Development Program, shall remain in the ownership and/or control of that
party or its assignee, licensee or other designee.

 

4.2 Protection of Subsequent Technology Developments

 

  4.2 (a) The parties shall meet regularly, at least once every three (3)
months. At or prior to the meeting, (i) NTC shall disclose to Altana all
Technology Developments which are a result of a Specific Development Project
undertaken in connection with the Development Program, and (ii) Altana shall
disclose to NTC the results of its analysis and application of NTC’s Technology
Developments as Altana believes will be helpful in pursuing the Specific
Development Project. Such meetings may be held concurrently with the parties’
periodic mutual assessment of a Specific Development Project.

 

5



--------------------------------------------------------------------------------

  4.2(b) Altana shall have exclusive worldwide ownership rights in Technology
Developments, including any trade secrets, patents and patent applications
relating thereto and directed to Nanomaterial-based Products (hereinafter
“Altana’s Interests”). Altana, at its sole discretion and expense, will have the
right (except as limited below) to prepare, file and prosecute patent
applications directed to Nanomaterial-based Products, which are a result of a
Specific Development Project. However, Altana shall not have any ownership
rights in or be entitled to prepare, file or prosecute any such patent
applications which include or are based upon:

 

  (i) the methods or processes by which the Nanomaterials are manufactured;

 

  (ii) the composition of the Nanomaterials; or

 

  (iii) any products in areas other than the Field of Application.

 

Nothing herein shall give Altana any ownership rights with respect to any
technology or know-how disclosed in NTC’s Patents.

 

  4.2 (c) NTC shall have exclusive worldwide ownership rights in Technology
Developments, including any patents and patent applications relating thereto or
directed to any methods, processes or the composition of the Nanomaterials and
any products in areas other than the Field of Application (hereinafter “NTC’s
Interests”), subject to the rights licensed to Altana pursuant to Article 5
below. NTC, at its sole discretion and expense, will have the right to prepare,
file and prosecute patent applications directed to any Technology Development it
develops and is not allocated to Altana pursuant to Article 4.2(b) above.

 

  4.2 (d) If either party abandons any patent application that it files pursuant
to this Agreement (the “Abandoning Party”), the other party (the “Non-Abandoning
Party”) may, by written notice to the Abandoning Party, elect to continue
prosecuting the patent application at the Non-Abandoning Party’s sole expense.
If the Non-Abandoning Party so elects, the Abandoning Party agrees to and does
hereby irrevocably assign to the Non-Abandoning Party all of the Abandoning
Party’s right, interest and title in and to its abandoned patent application and
any patents subsequently issued in connection with its abandoned patent
application, at no cost to the Non-Abandoning Party.

 

  4.2 (e) Each party shall promptly notify the other party, in writing, of its
intent to pursue or abandon patent protection as set forth under Articles 4.2(b)
or 4.2(c) above. The parties agree to cooperate with respect to the preparation
of any patent applications. A party’s notification of its intent to pursue such
patent protection shall itself constitute Proprietary Information. Either party
may, in its sole discretion, determine not to pursue patent protection and
instead to keep the subject Technology Development a trade secret. Such decision
shall not constitute an abandonment.

 

  4.2 (f) The parties agree to execute any assignments required to provide the
exclusive ownership rights referred to in Articles 4.2(b) and 4.2(c) above.

 

  4.2 (g) Each party shall bear the costs associated with the maintenance and
enforcement of patent applications and patents relating to its Interests.

 

  4.2 (h) The pursuit of patent protection on any Technology Development shall
be subject to the provisions concerning Proprietary Information in Article 6
below.

 

6



--------------------------------------------------------------------------------

Article 5. Reservation of Rights and Licenses

 

5.1 Altana License. Altana agrees to grant and does hereby grant to NTC a
royalty-free, world-wide, non-exclusive right and license under Altana’s
Interests, to (a) make, use and sell Nanomaterial-based Products for use in
areas other than the Field of Application, and (b) make Nanomaterial-based
Products for sale to Altana.

 

5.2 Further Rights. NTC agrees to grant and does hereby grant to Altana the
following rights, exercisable by Altana only upon the happening of the events
stated below:

 

(a) an exclusive, royalty-bearing, world-wide license from NTC to make, use,
develop and sell Nanomaterials in the Field of Application under NTC’s patents,
with such license bearing a royalty payable by Altana to NTC for a period of ten
(10) years after the date of exercise, and such royalty, in the amount of ten
percent (10%) of the per kilogram price of the Nanomaterials made, used or sold
by Altana in the Field of Application, paid to NTC on a quarterly basis,
accompanied by a written report of the quantity of Nanomaterials made, used or
sold by Altana each month. The royalty shall be based on (i) the net sales
price, if the Nanomaterials are sold as a separate product in the market, (ii)
if (i) does not apply, then the lower of the Target Price or the actual price as
set forth in the Supply Agreement, or (iii) if neither (i) nor (ii) applies,
then Altana’s manufacturing cost including the cost of material;

 

(b) an option to purchase such available equipment in NTC’s possession as Altana
may reasonably require to exercise its rights under the license, with the
purchase price of the equipment being its fair market value based on replacement
cost; and

 

(c) an option to have NTC make available to Altana the reasonable services of
appropriate NTC personnel to provide technical assistance to Altana under the
licensed patents, with Altana paying for such services at the rate of One
Thousand Five Hundred Dollars ($1,500) per day for each NTC employee or
contractor providing such technical assistance to Altana, together with each
such person’s reasonable travel, lodging, meals and other expenses.

 

Altana may exercise its rights set forth in Article 5.2(a) only if, apart from a
Force Majeure Occurrence as set forth in Article 11.14, NTC has failed to
fulfill, and continues to fail to fulfill, one or more of its obligations under
a Supply Agreement or under this Agreement in a material respect for more than
sixty (60) days after notice from Altana specifying said failure. For purposes
hereof, such the failure to supply Altana at least seventy-five percent (75%) of
Altana’s orders properly submitted pursuant to a Supply Agreement shall be such
a failure. Altana may exercise its rights set forth in Article 5.2(b) and (c)
only if NTC has failed to fulfill, and continues to fail to fulfill, one or more
of its obligations under a Supply Agreement or under this Agreement in a
material respect for more than ninety (90) days after notice from Altana
specifying said failure. For purposes hereof, such failure to supply Altana at
least twenty-five percent (25%) of Altana’s orders properly submitted pursuant
to a Supply Agreement shall be such a failure. For purposes of this Article, an
order shall be deemed not to have been properly submitted if it does not comply
with forecast procedures or exceeds quantity limits set forth in the respective
Supply Agreement.

 

Article 6. Proprietary Information

 

6.1 Basic Obligation. In the course of dealing with each other under this
Agreement, including carrying out the Development Program, Altana and NTC may be
given access to or come in contact with each other’s proprietary or confidential
information which, if used by the Receiving Party (as defined in Article 6.2
below) or disclosed to a third party would be highly detrimental

 

7



--------------------------------------------------------------------------------

     and damaging to the Disclosing Party (as defined in Article 6.2 below).
Accordingly, the parties hereby assure each other that they will keep any such
information in confidence and hereby agree to comply with the provisions below.

 

6.2 Definitions. For the purpose of this Agreement, the indicated terms shall
have the following meanings: “Disclosing Party” means a party to this Agreement
who supplies Proprietary Information (as hereinafter defined) to the other party
to this Agreement; “Receiving Party” means a party to this Agreement who
receives Proprietary Information (as hereinafter defined) from a Disclosing
Party; and “Proprietary Information” means information in any form, tangible or
intangible, which may be disclosed by a Disclosing Party to a Receiving Party,
which is nonpublic, proprietary, a trade secret or confidential in nature. If a
Disclosing Party furnishes samples, software or equipment to the Receiving
Party, the items so received and any information learned therefrom shall be
treated as Proprietary Information under this Agreement. Proprietary Information
disclosed by a Disclosing Party to a Receiving Party shall be identified in
writing or other tangible form at the time of disclosure, or within thirty (30)
days of non-written disclosure, as the Proprietary Information of the Disclosing
Party.

 

6.3 Permitted Uses. Proprietary Information disclosed by the Disclosing Party to
the Receiving Party shall be used by the Receiving Party only in connection with
the Development Program or to facilitate a mutually acceptable and beneficial
business relationship with the Disclosing Party (“Purpose”).

 

6.4 Results of Evaluation. Within thirty (30) days of completing any evaluation,
NTC will make available to Altana the results of such evaluation. The results of
the evaluation may not be used in the Field of Application or disclosed without
the consent of Altana, provided that NTC may disclose publicly the existence of
any new Nanomaterials it develops.

 

6.5 Information Held in Confidence. The Receiving Party, on behalf of itself and
its employees and agents, agrees to retain the Proprietary Information received
from the Disclosing Party in strict confidence and exercise reasonable steps to
safeguard the confidentiality of such Proprietary Information. Further, the
Receiving Party shall neither disclose nor use the Disclosing Party’s
Proprietary Information in a manner other than the Purpose for a period starting
from the Effective Date and ending three years after termination of this
Agreement.

 

6.6 Exceptions. This Agreement shall not affect the Receiving Party’s rights to
use or disclose information which is:

 

(a) in the public domain at the time it is disclosed under this Agreement;

 

(b) subsequently published or publicly disclosed by persons other than NTC or
Altana (and not directly or indirectly provided to such persons by NTC or
Altana);

 

(c) acquired by the Receiving Party from a third person having no obligation of
confidentiality to the Disclosing Party;

 

(d) known to the Receiving Party at the time of disclosure;

 

(e) developed independently by or on behalf of the Receiving Party, without
relying upon or using any Proprietary Information of the Disclosing Party;

 

8



--------------------------------------------------------------------------------

(f) compelled by law to be disclosed by the Receiving Party, provided that the
Receiving Party shall use its best efforts to give the Disclosing Party at least
ten (10) days prior written notice of such legally compelled disclosure;

 

(g) necessary for the Receiving Party to file patent applications directed to
its Interests as provided in Articles 4.2(b) and 4.2(c) above, and consistent
with the notification requirements of Articles 4.2(d) and 4.2(e) above; or

 

(h) approved for disclosure by the Receiving Party through the Disclosing
Party’s written authorization prior to the Receiving Party’s disclosure.

 

     The Receiving Party shall have the burden of establishing its prior
knowledge or independent development in accordance with Article 6.6(d) and (e),
in each case by competent written proof,

 

6.7 Publicly Available Information. For purposes of Article 6.6, Proprietary
Information supplied by a Disclosing Party to a Receiving Party pursuant to this
Agreement shall not be deemed to be publicly available or in the possession of a
Receiving Party merely because it encompasses general disclosures or
combinations that are publicly available, or in the prior possession of the
Receiving Party.

 

6.8 Disclosure to Affiliates. Altana may disclose NTC’s Proprietary Information
to its parent company, subsidiary or affiliated companies, provided that each
such entity first provides to NTC its written agreement to be bound by the terms
of Articles 4, 6 and 8 of this Agreement. Said companies shall have the right to
use NTC’s Proprietary Information on the same terms, conditions and limitations
as are set forth in this Agreement.

 

Article 7. Representations and Warranties

 

Each party represents and warrants to the other as follows:

 

7.1 It owns or has rights to use its Proprietary Information and Technology and
has the right to disclose it. To its knowledge, its Technology does not infringe
upon the rights of any third party and no claims or proceedings have been
brought or threatened alleging the invalidity in whole or in part of its
Technology which is the subject of a patent.

 

7.2 It has taken all necessary actions on its part to authorize the execution,
delivery and performance of its obligations undertaken in, this Agreement. This
Agreement has been duly executed and delivered by and on its behalf and
constitutes legal, valid and binding obligations enforceable against it in
accordance with its terms.

 

7.3 It is duly organized, validly existing and in good standing under the law of
the place of its organization.

 

7.4 The execution, delivery and performance of this Agreement: (i) do not
conflict with or violate any applicable statute, law, rule or regulation; (ii)
do not conflict with or violate any organizational, charter or internal
governance document; (iii) do not conflict with or constitute a default under
any contract, agreement or obligation applicable to it.

 

9



--------------------------------------------------------------------------------

Article 8. Third Party Royalties

 

If a royalty or other compensation is required to be paid to permit Altana to
market and sell any Nanomaterial-based Products anywhere in the world pursuant
to this Agreement or a Supply Agreement by reason of Altana’s use of NTC’s
Technology or NTC’s grant of rights to such Technology to a third party, NTC
shall make said payment, without setoff against or reimbursement by Altana.
Likewise NTC shall bear any transaction costs incurred in arranging for such
rights. Such payments shall not be taken into account in setting the Target
Price. NTC shall have no such obligation with respect to royalties or other
compensation payable by reason of Altana’s Technology.

 

Article 9. Term and Termination

 

9.1 Initial and Renewal Term. This Agreement shall have an initial term (the
“Initial Term”) of eight (8) years after the Effective Date. Thereafter, this
Agreement shall automatically renew for successive one (1) year periods (each a
“Renewal Period”) until either party terminates the Agreement by giving the
other party three (3) months’ written notice before the expiration of the Term.
The “Term,” as used in this Agreement, shall include the Initial Term and any
Renewal Period.

 

9.2 Default. Upon default by either party of any material provision of either
this Agreement or (unless otherwise specifically agreed) the parties’ agreement
concerning any Specific Development Project, the non-defaulting party shall
advise the defaulting party that it must cure said default within thirty (30)
days. Failing such cure, the non-defaulting party may, without waiving any right
of breach of contract, terminate this Agreement immediately upon its written
notice.

 

Article 10. Dispute Resolution

 

10.1 Pre-Arbitration Efforts. The parties shall settle any dispute, controversy
or claim arising out of or relating to this Agreement (a “Dispute”) using the
procedure set forth in this Article.

 

  10.1(a) Either party may declare there to be a Dispute by so notifying the
other party and submit the Dispute to the party’s Steering Committee (consisting
of three (3) officers or managers designated from time to time by the party) for
resolution.

 

  10.1(b) The members of the Steering Committee shall use their reasonable
efforts to solve the Dispute. If the Steering Committee is nevertheless unable
to resolve the Dispute within ten (10) business days after notifying the other
party of a Dispute having been declared, either party may submit the Dispute to
the CEOs of the parties.

 

  10.1(c) If the CEOs are unable to resolve the Dispute within an additional ten
(10) business days, either party may submit the Dispute to arbitration.

 

10.2 Arbitration. Any Dispute not settled pursuant to Article 10.1 shall be
decided by arbitration in accordance with the rules of the American Arbitration
Associate (“AAA”) for International Arbitration in effect at the time the
Dispute is submitted. To the extent such rules are inconsistent with this
provision, this provision shall control.

 

  10.2(a) If the Dispute relates primarily to claims based on issues arising
under Article 4 or 6, it shall be decided by one arbitrator who shall be an
attorney licensed in the United States

 

10



--------------------------------------------------------------------------------

       with not less than twelve (12) years of experience in litigation and
intellectual property law in the chemical industry and shall be agreed to by the
parties.

 

  10.2(b) If the Dispute, if decided fully in favor of one party would
reasonably be expected to result in an award of Five Hundred Thousand Dollars
($500,000) or less, it shall be decided by one arbitrator who shall be agreed to
by the parties.

 

  10.2(c) All Disputes submitted to arbitration not covered by Articles 10.2(a)
or (b) shall be decided by a panel of three (3) neutral arbitrators, selected by
the parties.

 

  10.2(d) If the parties are not able to select an arbitrator or arbitrators
within ten (10) business days after submission of the Dispute to arbitration,
then either party may submit the selection to the AAA, which shall select the
arbitrator pursuant to the procedures under the applicable AAA rules.

 

10.3 Place and Applicable Law. The arbitration shall be held in Atlanta,
Georgia. The arbitrators shall apply the substantive law of the State of
Illinois, except that the interpretation and enforcement of these arbitration
provisions shall be governed by the Federal Arbitration Act.

 

10.4 Supplemental Means. Neither Party shall have the right independently to
seek recourse from a court of law or other authorities in lieu of arbitration,
but each Party has the right before or during the arbitration to seek and obtain
from the appropriate court provisional remedies to avoid irreparable harm,
maintain the status quo or preserve the subject matter of the arbitration. There
shall be a stenographic record of the arbitration proceedings. The decision of
the arbitrators (if there be more than one) shall be by majority vote and shall
be final and binding upon both Parties. The arbitrator(s) shall render a written
opinion setting forth the findings of fact and conclusions of law.

 

10.5 Expenses. The expenses of the arbitration shall be borne by the Parties in
proportion as to which each Party prevails or is defeated in arbitration
including the reasonable costs and expenses of the counsel and other experts
representing the two Parties in the proceeding.

 

Article 11. Miscellaneous

 

11.1 Assignment. Neither this Agreement, nor the rights and obligations created
hereunder, may be assigned without prior written consent of the non-assigning
party, which consent shall not be unreasonably withheld. The foregoing to the
contrary, notwithstanding, Altana may assign its rights and obligations
hereunder, in whole or in part, to its parent company and subsidiary and
affiliated companies, provided, however that Altana shall be responsible for
their compliance with the terms hereof.

 

11.2 Non-Solicitation. Each party agrees that, during the Term of this Agreement
and for two years after the termination or expiration of the Agreement, the
party will not directly or indirectly solicit, induce or try to induce any
employee or contractor of the other party to leave that party’s employment or
engagement.

 

11.3 Applicable Law. This Agreement shall be governed by and interpreted under
the laws of the State of Illinois, without giving effect to the choice of laws
principles.

 

11.4 Entire Agreement. This Agreement constitutes the entire understanding
between the parties and supersede all previous understandings, agreements,
communications and representations, whether

 

11



--------------------------------------------------------------------------------

written or oral, concerning the treatment of Proprietary Information and
Technology Development to which this Agreement relates.

 

11.5 Modifications. No modifications of this Agreement or waiver of any of its
terms will be effective unless made in writing signed by the party against whom
it is sought to be enforced. Failure by either party to require the other
party’s performance of any terms of this Agreement, or waiver by either party of
any breach of this Agreement by the other party shall not prevent subsequent
enforcement of such term or be deemed a waiver of any subsequent breach thereof.

 

11.6 No Agency. No agency or partnership relationship shall be created between
the parties by this Agreement. Neither party has the right to supervise or
direct the employees of the other.

 

11.7 Export Laws. Each party agrees to comply with all export laws and
regulations of the United States applicable to any information disclosed
hereunder.

 

11.8 Counterparts. For the convenience of Altana and NTC, this Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
for all purposes, but all of which shall constitute one and the same instrument.

 

11.9 Interpretation. When used herein, the term “including” shall mean
“including, without limitation.” Headings are solely for the convenience of the
parties and do not limit or otherwise bear on the interpretation of this
Agreement.

 

11.10 Notice. Notice shall be effective upon mailing (or placement with a
recognized overnight delivery service), if correctly addressed with sufficient
postage to the addressee at the address set forth above.

 

11.11 Partial Invalidity. Each provision of this Agreement shall be valid and
enforced to the fullest extent permitted by law. The unenforceability of any
provision of this Agreement shall not affect the enforceability of any other
provision. In the event of such unenforceability, the parties shall agree upon a
substitute provision having legal and commercial effects as similar as legally
permitted to the unenforceable provision.

 

11.12 Press Releases. Each party hereto shall consult with the other not less
than three (3) business days before issuing any press release pertaining to this
Agreement and shall not make reference to the other party in any such press
release unless either required to do so by law or with the written consent of
the other party.

 

11.13 Survival. In the event of termination or expiration of this Agreement,
such termination or expiration shall not affect any party’s accrued or ongoing
rights or obligations under Articles 4.1, 4.2(b), 4.2(c), 5.1, 5.2, 6, 8, 10 and
11 of this Agreement.

 

11.14 Force Majeure. Neither party shall be liable to the other for any failure
or delay in performing its obligations under this Agreement that results from
war, terrorism, riots or other civil disorder, fire, flood, acts of God,
embargoes or other causes beyond the control of the parties which render it
commercially infeasible for either party to comply with the terms of this
Agreement (a “Force Majeure Occurrence”).

 

12



--------------------------------------------------------------------------------

The Parties have caused this Agreement to be executed by their duly authorized
representatives on the date set forth above.

 

ALTANA Chemie AG

     

NANOPHASE TECHNOLOGIES CORP.

By:   /s/    DR. MATTHIAS L. WOLFGRUBER               By:   /s/    JOSEPH
CROSS            

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

    Dr. Matthias L. Wofgruber      

Name:

 

Joseph Cross

--------------------------------------------------------------------------------

    President and CEO      

Title:

 

President & CEO

--------------------------------------------------------------------------------

By:   /s/    MARTIN BABILAS                        

--------------------------------------------------------------------------------

               

Martin Babilas

Vice President Strategic Business Development

           

 

13



--------------------------------------------------------------------------------

EXHIBIT A

 

TARGET PRICE PRINCIPLES

 

1. Altana shall identify a desired Nanomaterial-based Product in the Field of
Application and estimate (a) the volume potential following product introduction
and ramp up, (b) the added value that the successful product is anticipated to
provide, and (c) the anticipated time required to achieve the volume potential.

 

2. NTC and Altana shall together discuss (a) the Nanomaterials that may best
provide the desired technical features of the identified product, and (b)
whether a surface treatment of the particles in the Nanomaterials is required.

 

3. NTC shall provide Altana with the Target Price for the desired product at
various volumes based on the estimates provided by Altana.

 

NTC shall set the Target Price of a particular Nanomaterial based on NTC’s
determination of the following pricing elements per kilogram or liter of
Nanomaterial, all to the extent they are attributable to the Nanomaterials
supplied to Altana:

 

A. The anticipated cost of raw materials, including an allowance for wastage.

 

B. The anticipated cost of production, including labor, energy, water and other
utilities, waste disposal and depreciation.

 

C. A contribution to the overall overhead cost of NTC’s resources, including
research, development and general administration.

 

D. A markup on the pricing elements described in paragraphs A, B and C allowing
NTC to realize an appropriate profit on the sale of the Nanomaterial.

 

E. An additional markup to reflect the contribution of the Nanomaterial to the
final sales price, which markup shall be up to five percent (5%) of the net
sales price expected to be achieved by Altana.

 

NTC’s Target Price shall not include the cost of packaging and shipping
Nanomaterial. References herein to costs, profit or markups shall not imply any
right in a party to inspect the other’s books or any obligation of either party
to disclose to the other the amount of any pricing element upon which the Target
Price is based.

 

14



--------------------------------------------------------------------------------

EXHIBIT B

 

SUPPLY AGREEMENT TERM SHEET

 

The Supply Agreement for a particular Nanomaterial shall consist of the
following principal terms:

 

1. Term (initially 3 years, consecutive 1-year renewal periods with 3-months
notice)

 

2. Product specifications and warranties and product liability

 

3. Estimated quantities, with maximum quantities and rolling forecast procedures

 

4. Sales price and payment terms

 

5. Order procedures and delivery (including shipping and packaging) terms

 

6. With respect to the particular Nanomaterial, Altana is bound to the
exclusivity obligations of Articles 2.4 (c) and (d) as long as NTC delivers the
agreed quantities of the Nanomaterial at the agreed sales price and fulfills its
obligations under the Supply Agreement. If NTC is unwilling or unable to do so,
Altana may (a) produce or have the Nanomaterial produced under a royalty bearing
license from NTC or (b) produce or have produced one or more substitute
nanomaterials.

 

15